People v Evans (2018 NY Slip Op 01119)





People v Evans


2018 NY Slip Op 01119


Decided on February 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2018

Sweeny, J.P., Manzanet-Daniels, Gische, Kahn, Oing, JJ.


5701 2272/13

[*1]The People of the State of New York, Respondent,
vMelinda Evans, Defendant-Appellant.


Office of the Appellate Defender, New York (Rosemary Herbert of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Christine DiDomenico of counsel), for respondent.

Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered on or about September 3, 2014, convicting defendant, after a nonjury trial, of robbery in the third degree, and sentencing her, as a second felony offender, to a term of two to four years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's determinations concerning identification and credibility, including its evaluation of minor discrepancies regarding the victim's description of her
assailant. The victim made a prompt and reliable showup identification. We have considered and rejected defendant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 15, 2018
CLERK